Citation Nr: 0301552	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  00-23 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder 
(PTSD).

4.  Entitlement to service connection for a skin condition 
of the scalp as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from February 1968 
to February 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 RO rating decision.  The Board 
notes that a November 2000 Statement of the Case included 
the issue of service connection for type II diabetes 
mellitus, as due to exposure to herbicides used in 
Vietnam.  However, by a January 2002 rating decision, the 
RO granted service connection for this disability; 
therefore, this claim for service connection will not be 
further addressed by the Board.

The Board also notes that one of the issues certified by 
the RO as being on appeal was whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a scalp condition.  The veteran originally 
sought service connection for a skin condition of the 
scalp - specifically as due to exposure to herbicides - in 
March 1989.  By a July 1989 rating decision, the RO, in 
pertinent part, denied service connection for seborrheic 
dermatitis.  The Board notes, however, that 38 U.S.C.A. 
§ 1116, which provides presumptions of service connection 
for diseases associated with exposure to certain herbicide 
agents, and presumption of exposure for veterans who 
served in the Republic of Vietnam, was added by Pub. Law 
102-4, § 2(a)(1) (1991).  As noted in Spencer v. Brown, 
17 F.3d 368, 372 (1994), when a provision of law or 
regulation creates a new basis of entitlement to benefits, 
the applicant's later claim, asserting rights which did 
not exist at the time of the prior claim, is necessarily a 
different claim.  As the Agent Orange statute and its 
implementing regulations was not in effect at the time of 
the RO's decision in 1989, the Board will consider this as 
a new claim, rather than as an attempt to reopen a 
previously denied claim.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the veteran currently has a left knee disability 
which is related to service.

2.  The preponderance of the evidence is against the claim 
that the veteran currently has a right shoulder disability 
which is related to service.

3.  The veteran did not engage in combat for purposes of 
service connection for PTSD, and there is no credible 
evidence of any alleged in-service stressors. 

4.  There is no competent evidence that the veteran has a 
current psychiatric disability which was incurred in 
active military service, or that he manifested a psychosis 
to a compensable degree within the year after active 
service. 

5.  The veteran had active military service in Vietnam 
between August 1968 and July 1969.

6.  The veteran has not been diagnosed as having chloracne 
or other acneform disease consistent with chloracne.

7.  There is no medical evidence linking the veteran's 
skin condition of the scalp with alleged or presumed 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.306 (2002).

2.  Service connection for a right shoulder disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).

3.  Service connection for a psychiatric disability, to 
include PTSD, is not warranted. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 4.125 (1993), (1999), and 
(2002); 67 Fed. Reg. 10330-10332 (2002). 

4.  Service connection for a skin condition of the scalp, 
alleged to be due to herbicide exposure, is not warranted.  
38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

The veteran has essentially claimed that he has a left 
knee disability, a right shoulder disability, and a 
psychiatric disability (to include PTSD) which were first 
manifested during active duty.  He also is also seeking 
service connection for a skin condition of the scalp, 
which he alleges is the result of exposure to herbicides 
while serving in Vietnam. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002).   "Service 
connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service or through the application of statutory 
presumptions.  38 C.F.R. § 3.303(a) (2002).
  
Where chronicity of a disease is not shown in service, 
service connection may be established by showing 
continuity of symptomatology between a currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2002).  A veteran may also establish service 
connection if all of the evidence, including that 
pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

There is no allegation that the veteran aggravated (during 
active duty) any preexisting psychiatric conditions, nor 
any conditions of the left knee, right shoulder, or skin 
of the scalp, so service connection for these conditions 
on that basis is not at issue in this case.  38 C.F.R. § 
3.306 (2002). 

A.  Left knee

At a January 2001 local hearing, the veteran reported that 
while on a mission in 1968 he slipped on an incline and 
injured his knee.  He did not seek any treatment for this 
condition, however, and reportedly did not subsequently 
injure his knee.  In fact, he said that the first time he 
sought treatment for left knee symptoms was at a VA 
medical facility in 2000.  He was unsure of any diagnosis 
given during this treatment, but said he was given pain 
medication and a knee brace (which he wore when he did a 
lot of walking).  He initially stated that no doctor had 
ever told him what might have caused his left knee 
condition, but later stated that one may have said that it 
"had been there for a while" or that it was due to an "old 
injury."  

Yet no left knee symptoms or conditions were actually 
noted in service.  In fact, the veteran's service medical 
records are entirely negative for any complaints of, 
treatment for, or diagnosis of a left knee condition. 

VA records reflect that in September 1999 (over 29 years 
after the veteran's discharge from active duty), he sought 
outpatient treatment for left knee pain which he claimed 
had started while he was in the service.  At another 
outpatient visit in September 1999, he reported that he 
had a "loose" left knee cap.  He described this as an 
intermittent (but chronic) problem which had worsened 
after he began walking regularly for exercise.  During VA 
outpatient treatment in November 1999, he reported that 
his left knee was painful and would intermittently swell.  
An x-ray of the knee was negative.   

In March 2001, a VA physician reviewed the veteran's 
claims file and examined his joints.  The veteran told the 
physician that he had never specifically injured his left 
knee, but said that the knee had been "wrapped in the 
field" while he was in Vietnam.  He denied having received 
any other treatment, medications, or physical therapy for 
any left knee symptoms while in the military.  Following 
the examination, he was diagnosed as having left knee 
pain, probably chondromalacia patella.  

It is ambiguous whether the veteran currently even has a 
left knee disability, as the November 1999 x-ray was 
negative, and the only diagnosis is essentially "left knee 
pain." A diagnosis of pain is not a disability which has 
resulted from an injury or a disease.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for 
which service connection may be granted). 

Regardless, service connection for a left knee disability 
is not warranted because the claims file does not contain 
competent medical evidence indicating that this condition 
(such as it is) was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

The veteran himself has argued that he has a left knee 
condition which was incurred when he slipped while serving 
on active duty in Vietnam.  However, as a layman, he has 
no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In sum, the weight of the evidence does not demonstrate 
that the veteran has a current disability of the left knee 
due to in service disease or injury.  As the preponderance 
of the evidence is against the claim for service 
connection, the benefit-of-the-doubt rule does not apply, 
and this claim must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Right shoulder

At a January 2001 local hearing, the veteran testified 
that he injured his right shoulder in that same 1968 fall, 
and that the first time he sought treatment for it was in 
2000 (along with his knee).  He asserted that after 
getting out of the military in 1970, he had never 
reinjured his right shoulder. 

There is no question that the veteran currently has a 
right shoulder disability.  A November 1999 VA x-ray 
revealed an arcuate soft tissue calcification adjacent to 
the greater tuberosity of the humerus.  There was focal 
bony sclerosis and osteophyte formation at the greater 
tuberosity as well.  No other abnormality was observed.  
According to the radiologist, the findings represented 
calcific tendonitis.  

At the VA joints examination in March 2001, the diagnosis 
of calcific tendonitis of the right shoulder was 
confirmed.  The veteran denied having had any specific 
injury to his right shoulder, but he reported that the 
shoulder had started hurting him in the military while he 
was carrying a sack.  He denied any history of having 
received physical therapy or other such treatment while in 
the military.

Service connection for a right shoulder disability is not 
warranted because the claims file simply does not contain 
competent evidence indicating that this condition was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  
Indeed, no right shoulder symptoms or conditions were 
actually noted in service.  In fact, the veteran's service 
medical records are entirely negative for any complaints 
of, treatment for, or diagnosis of a right shoulder 
condition. 

The veteran himself has argued that his right shoulder 
disability was incurred when he was carrying a sack (or, 
alternatively, incurred during a fall) while serving on 
active duty in Vietnam.  However, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In sum, the weight of the evidence does not demonstrate 
that the veteran has a current right shoulder disability 
due to in service disease or injury.  As the preponderance 
of the evidence is against the claim for service 
connection, the benefit-of-the-doubt rule does not apply, 
and this claim must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Psychiatric disability to include PTSD

In a February 2000 written statement, the veteran 
indicated that he was seeking service connection for 
"flash backs."  

The veteran sought VA outpatient treatment in April 2000 
for nightmares, although he could not remember what the 
dreams were about.  He would have trouble getting back to 
sleep after waking from these nightmares.  He also 
reported having bad nerves and said that he would become 
upset very easily.  Finally, the veteran reported having 
frequent flashbacks.  He was assessed as having alteration 
in sleep pattern and thought process.  He continued to 
seek treatment for these symptoms (decreased sleep, 
nightmares, and flashbacks) in October 2000.

At his local hearing, the veteran confirmed that he was 
being treated by VA for flashbacks and nightmares.  His 
nightmares usually involved seeing and walking upon dead 
bodies.  He denied having been hospitalized for a 
psychological disorder.  He stated that his current 
psychological condition had not been diagnosed.  

At a March 2001 VA examination, the veteran confirmed that 
he had never been hospitalized for mental illness.  He 
was, however, taking three or four different medications 
(presumably all for his psychiatric symptoms).  He told 
the examiner he had been a chemical infantry unit in 
Vietnam.  He described having various psychological 
symptoms, and it appeared that he had difficulty talking 
about his Vietnam experiences.  He said he did remember 
seeing and smelling dead bodies.  Following an 
examination, the veteran was diagnosed as having PTSD.  

The regulation concerning claims for service connection 
for PTSD, 38 C.F.R. § 3.304(f), has been amended several 
times during the course of this appeal.  This regulation 
formerly provided:

Service connection for [PTSD] requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed 
inservice stressor actually occurred, 
and a link, established by medical 
evidence, between current 
symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran 
was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if 
the claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of [38 
C.F.R.] § 3.1(y) . . . will be 
accepted, in the absence of evidence to 
the contrary, as conclusive evidence of 
the claimed stressor. 

38 C.F.R. § 3.304(f) (1993).

The regulation was amended in 1999 to read as follows:

Service connection for [PTSD] requires 
medical evidence diagnosing the 
condition in accordance with [38 
C.F.R.] § 4.125(a)...; a link, 
established by medical evidence, 
between current symptoms and an in-
service stressor; and credible 
supporting evidence that the claimed 
in-service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and 
the claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, 
and provided that the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of [38 C.F.R.] 
§ 3.1(y) . . . and the claimed stressor 
is related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, 
and provided that the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor. 

38 C.F.R. § 3.304(f) (1999).  

The Board notes that 38 C.F.R. 3.304(f) was amended again, 
effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(2002).  The regulation now reads as follows:

(f)  Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical 
evidence diagnosing the condition in 
accordance with § 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and 
an in-service stressor; and credible 
supporting evidence that the claimed 
in-service stressor occurred.  Although 
service connection may be established 
based on other in-service stressors, 
the following provisions apply for 
specified in-service stressors as set 
forth below: 

(1)  If the evidence establishes that 
the veteran engaged in combat with the 
enemy and the claimed stressor is 
related to that combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the claimed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor. 

(2)  If the evidence establishes that 
the veteran was a prisoner-of-war under 
the provisions of § 3.1(y) of this part 
and the claimed stressor is related to 
that prisoner-of-war experience, in the 
absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor. 

(3)  If a post-traumatic stress 
disorder claim is based on in-service 
personal assault, evidence from sources 
other than the veteran's service 
records may corroborate the veteran's 
account of the stressor incident.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements 
from family members, roommates, fellow 
service members, or clergy.  Evidence 
of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes 
that may constitute credible evidence 
of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant 
that evidence from sources other than 
the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may 
submit any evidence that it receives to 
an appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred. 

38 C.F.R. § 3.304(f) (effective from March 7, 2002).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
the United States Court of Appeals for Veterans Claims 
(CAVC) held that, when there has been a change in an 
applicable stature or regulation after a claim has been 
filed but before a final decision has been rendered, VA 
must apply the version of the statute or regulation which 
is most favorable to the claimant, unless Congress has 
expressly provided otherwise or has authorized VA to 
provide otherwise and VA has done so.  Thus, the Board 
must apply the version of 38 C.F.R. § 3.304(f) that is 
more favorable to the veteran. 

The General Counsel of VA, in a precedent opinion, has 
held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (Mar. 24, 1997).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must 
take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable 
to the claimant than the prior regulation.  Second, the 
Board must apply the more favorable provision to the facts 
of the case.

There is no question that the veteran has been diagnosed 
as having PTSD (as reflected in the March 2001 VA 
examination report).  However, as detailed below, the key 
issue of the veteran's claim for service connection for 
PTSD is whether any alleged stressors have been verified.  
Regardless of which version of the PTSD regulation is 
considered, one requirement is inescapable: evidence that 
the claimed inservice stressor occurred.  Thus, none of 
the versions is more or less favorable to this veteran; 
analysis of the facts under each version leads to the same 
conclusion.

According to his DD Form 214, the veteran's MOS was 
"decontamination specialist."  There is no evidence that 
he received a Purple Heart, Combat Infantryman Badge, or 
similar combat citation.  While he has very vaguely 
reported seeing and smelling dead bodies while serving in 
Vietnam, he has never provided specific details about 
involvement in actual combat.  (The veteran has never 
alleged that he was a prisoner-of-war, or that he was 
subject of a personal assault while on active duty).  

In determining whether the veteran engaged in combat, the 
Board "must make specific findings of fact as to whether 
or not the veteran was engaged in combat . . . [and] must 
provide adequate reasons or bases for its finding, 
including a clear analysis of the evidence which it finds 
persuasive or unpersuasive with respect to that issue."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1998).  A 
determination of combat status is to be made "on the basis 
of the evidence of record," and 1154(b) itself "does not 
require the acceptance of a veteran's assertion that he 
was engaged in combat."  Cohen, 10 Vet. App. at 146.  
Combat status may be determined "through the receipt of 
certain recognized military citations or other supportive 
evidence."  West  v. Brown, 7 Vet. App. 70, 76 (1994).  
The phrase "other supportive evidence" serves to provide 
an almost unlimited field of potential evidence to be used 
to "support" a determination of combat status.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  Based on the 
foregoing facts, the Board does not find that the veteran 
had combat status for purposes of service connection for 
PTSD.

Moreover, there is no credible supporting evidence that 
any claimed in-service stressor actually occurred.  In a 
January 2001 letter, the RO asked the veteran for a 
complete, detailed description of the specific traumatic 
incident(s) which produced the stress that resulted in his 
claimed nervous condition.  He was to include the date(s), 
place(s), unit of assignment at the time of event(s), 
medal(s) or citation(s) received as a result of the 
event(s), and, if appropriate, name(s) and other 
identifying information concerning any other individual(s) 
involved in the event(s).  At a minimum, he was asked to 
indicate the location and approximately time of the 
stressful event(s) in question.  The  veteran has never 
responded to this letter, or otherwise provided any 
detailed information about his alleged stressors 
(including at his March 2001 PTSD examination).

"[T]he duty to assist in the development and adjudication 
of a claim is not a one way street."  Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996).  When necessary or requested, 
the veteran must cooperate with VA in obtaining evidence.  
If a veteran wishes help, he cannot passively wait for it 
in circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  
This is particularly true where "[t]he factual data 
required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible or 
onerous task on appellant."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Certainly, providing VA with some 
information indicating the location and approximately time 
of the stressful event(s) which alleged took place in 
Vietnam would not place an impossible or onerous task on 
the veteran. 

While the veteran has been diagnosed as having PTSD, he 
has completely failed to establish that any Vietnam-
related stressors caused this condition.  Since the 
preponderance of the evidence is against the claim for 
service connection for PTSD, it is denied. 

The Board will now consider the claim for service 
connection for a psychiatric disability other than PTSD.  
In addition to the other criteria for the establishment of 
service connection described above, service connection for 
psychosis is presumed if it is manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002). 

The veteran's service medical records are negative for any 
complaints of, treatment for, or diagnoses of any 
psychiatric conditions.  There is also no evidence of any 
psychosis which manifested to a compensable degree within 
one year of his discharge from active duty in February 
1970.  Rather, the veteran first sought treatment for 
psychiatric symptoms in April 2000, over 20 years after 
separation.  Finally, there is no medical opinion relating 
any psychiatric disability other than PTSD (to the extent 
any such disability has even been diagnosed) to the 
veteran's active duty.  In sum, the preponderance of the 
evidence is against finding that any current psychiatric 
condition other than PTSD was incurred in or aggravated by 
service.  When the preponderance of evidence is against a 
claim (as in this case), it must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

D.  Skin condition of the scalp as due to exposure to 
herbicides

The veteran has essentially claimed (such as in written 
statements submitted in March 1989 and February 2000) that 
while he served in Vietnam as a decontamination 
specialist, he was exposed to herbicides (namely Agent 
Orange), and that as a result he currently has a skin 
condition of the scalp. 

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era, and who has one of the herbicide-related 
diseases listed in the law, is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange), unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  If a veteran was exposed to an 
herbicide agent during active military service, several 
diseases will be rebuttably presumed to have been incurred 
in service if manifest to a compensable degree within 
specified periods, even if there is no record of such 
disease during service.  These diseases include, in 
pertinent part, chloracne or other acneform disease 
consistent with chloracne.  The presumptive period for 
chloracne or other acneform disease consistent with 
chloracne is one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
service.  38 U.S.C.A. § 1116 (West 1999 & Supp. 2001); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2002); McCartt v. West, 
12 Vet. App. 164 (1999).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-
103, 115 Stat. 976 (2001). This law made substantive 
changes to 38 U.S.C.A. § 1116 pertaining to presumption of 
service connection for diseases associated with exposure 
to certain herbicide agents. Effective January 1, 2002, a 
veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides. Also, the legislation removed the 30-year 
limitation on presumptive service connection for 
respiratory cancers due to herbicide exposure. See 38 
U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  
The veteran was provided with notice of this amended 
statute in a letter from the Board in October 2002.  Thus, 
there is no prejudice to the veteran in the Board's 
consideration of the amended statute.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant 
has been prejudiced thereby). 

In this case, the record reflects that in conjunction with 
a February 1968 enlistment examination, the veteran denied 
any history of skin diseases, and examination of the skin 
was normal.  In October 1969, he reported that he would 
get a rash when shaving, and that this would often become 
infected.  He was diagnosed as having mild 
pseudofolliculitis.  The veteran again sought treatment 
for rash in January 1970, and was given medication.  At 
his January 1970 separation examination, the veteran 
reported his history of a mild "beard rash," but again 
examination of the skin was normal.

At a May 1989 VA examination, the veteran reported that he 
spent approximately one year in Vietnam (from July 1968 to 
July 1969), and that he did not have any skin problems 
while there.  After returning from Vietnam, however, a 
facial rash apparently broke out.  This was treated with 
lotions between 1969 and 1972.  He said that he had some 
small sores on his face and that he grew a beard which 
helped to clear them up.  This was, according to the VA 
examiner, indicative of pseudofolliculitis barbae.  The 
veteran stated that although he had shaved his beard since 
then, the problem had recurred somewhat.  He reported 
having some eruptions around his ears, which started at 
the same time those of his face did.  He used some greasy 
salve which helped to control these symptoms, but it 
nonetheless recurred occasionally.  He reported having an 
occasional rash around his right wrist, but it was not 
present at the time of examination.

Examination of the scalp revealed very mild seborrhea over 
the right frontal area.  On the face there were three 
acneform papules on the right lower cheek and two on the 
left lower cheek.  These were not pustules.  The skin 
behind the left ear in the crease just back of the ear 
lobe showed very mild scaling.  The impressions were: 
pseudofolliculitis barbae of the cheeks, almost in 
remission, mild seborrheic dermatitis behind the left ear, 
and mild seborrhea capitus.  The VA examiner noted that 
the pseudofolliculitis barbae and seborrheic dermatitis 
were not related to Agent Orange.  

In February 2000, the veteran sought VA outpatient 
treatment for a constantly itching and flaky scalp.  
During an April 2000 VA skin examination, the diagnosis of 
pseudofolliculitis barbae was confirmed.  The veteran did 
not specifically complain of or display any skin symptoms 
on his scalp.

At his local hearing, the veteran testified that he 
started getting treatment for his skin in service, and 
that he continued being treated at VA.  He said that it 
was shortly after he got out of service that he could grow 
his hair.   

He sought VA treatment in January 2001 for a rash on his 
scalp, eyebrows, and around his ears.  Examination 
revealed "greasy," scaly patches on the frontal scalp line 
and nasolabial creases.  The veteran was assessed as 
having seborrheic dermatitis.  He underwent a VA skin 
diseases examination in March 2001, and the claims folder 
was reviewed by the examiner.  On examination, the veteran 
was noted to have very few scaly patches on the posterior 
aspect of the scalp.  There was otherwise no significant 
ulceration, exfoliation, or crusting.  In pertinent part, 
the diagnosis was mild seborrheic dermatitis of the scalp 
and face.  

The veteran's DD Form 214 confirms that he served in 
Vietnam during the Vietnam era.  Therefore, under the law 
in effect until January 2002, he is entitled to a 
presumption of exposure to herbicide agents, if he has a 
disease listed at 38 C.F.R. § 3.309(e).  However, the 
evidence of record (as detailed above) contains no 
diagnosis of any acne and chloracne at any time, let alone 
within the one-year presumptive period.  Thus, the 
presumption of exposure would not attach.  Under the law 
now in effect, however, the veteran's service in Vietnam 
from August 1968 to July 1969 is sufficient to invoke the 
presumption of exposure to herbicide agents.  Still, as 
his diagnosed scalp disability is not one which is 
presumed related to herbicide exposure, he must prove the 
relationship to prevail in his claim.

Although the veteran has been treated for and diagnosed as 
having seborrheic dermatitis of the scalp, there is no 
medical evidence linking this condition with alleged or 
presumed exposure to herbicides or otherwise linking this 
condition to his period of active duty.  In fact, a VA 
examiner (in May 1989) specifically concluded that the 
veteran's seborrheic dermatitis was not related to 
exposure to Agent Orange, and this opinion has not been 
challenged by any other physicians (VA or private).

The Board acknowledges the veteran's written statements 
and oral testimony to the effect that the skin condition 
of his scalp is a current residual from exposure to 
herbicides during service in Vietnam.  However, as a 
layman, he has no competence to give a medical opinion on 
the etiology of a condition.  Espiritu v Derwinski, 2 Vet. 
App. 492 (1992).  The preponderance of the evidence is 
against the claim of service connection for a skin 
condition of the scalp alleged to be due to herbicide 
exposure; thus the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
VCAA, which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002); 
38 C.F.R. § § 3.102, 3.156, 3.159, and 3.326 (2002).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection in this 
case.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The veteran originally filed a 
formal claim for service connection in March 1989, and 
filed an informal claim for service connection for a skin 
condition of the scalp, a left knee disability, a right 
shoulder disability, and a psychiatric condition in 
February 2000. 

VA must provide the veteran and his representative notice 
of required information and evidence not previously 
provided that is necessary to substantiate the claims for 
service connection.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The CAVC recently 
held that a remand for compliance with the VCAA was 
required because the Secretary neither "'notif[ied] the 
claimant ... of any information, and any medical or lay 
evidence, not previously provided to the Secretary that 
[was] necessary to substantiate the claim' [nor did he] 
'indicate which portion of that information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, the Secretary ... will attempt to obtain on 
behalf of the claimant,'" Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (quoting 38 U.S.C. § 5103(a)).  

The veteran was sent development letters in April 2000, 
January 2001, and October 2002, which, collectively, 
advised him of the relevant laws and regulations, and 
detailed the types of medical evidence he could submit to 
substantiate his claims for service connection, as well as 
what assistance he could expect from VA.  He was also sent 
a rating decision in June 2000, statements of the case in 
September 2000 and November 2000, and a supplemental 
statement of the case in October 2001.  As a result, he 
has been abundantly informed about the information and 
evidence necessary to substantiate his claims for service 
connection.

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 
C.F.R. § 3.159(c),(d) (2002).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. 
§ 5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The RO has obtained the veteran's 
service medical records and numerous VA treatment records, 
and he has not indicated that there are any outstanding 
records to be considered. 

In accordance with the veteran's October 2000 written 
request, a local hearing was conducted in January 2001.  
VA is also to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  The 
veteran underwent VA skin, joint, and psychiatric 
examinations in March 2001. 

No further benefit is possible by conducting any more 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Although the RO has not specifically considered the 
implementing regulations, adjudication of this appeal 
without referral to the RO for specific analysis of the 
VCAA or the implementing regulations does not harm or 
prejudice the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).  
The Board's consideration of the VCAA regulations in the 
first instance 
does not prejudice the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right shoulder disability is 
denied.

Service connection for a psychiatric disability, to 
include PTSD, is denied.

Service connection for a skin condition of the scalp, 
claimed as due to exposure to herbicides, is denied.



		
	Mary Gallagher
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

